Citation Nr: 0807855	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	What evaluation is warranted for residuals of prostate 
cancer from January 8, 2004?

2.	What evaluation is warranted for erectile dysfunction from 
January 8, 2004?

3.	What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 1, 2005?


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  That decision granted    
service connection for residuals of prostate cancer, with a 
10 percent rating effective from January 8, 2004; and for 
erectile dysfunction with a noncompensable rating, also 
effective January 8, 2004.  The veteran appealed.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals the initial rating for a disability, VA must consider 
the propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).  

Since then, a February 2006 rating decision increased to 20 
percent the assigned rating for residuals of prostate cancer.  
The veteran has continued the appeal by seeking a higher 
level of compensation.  See AB v. Brown, 6 Vet. App. 35,             
39 (1993).

For the reasons indicated below, the appeal is REMANDED, in 
part, to the RO    via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.

The record further raises the issue of entitlement to service 
connection for tinnitus. This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.	Since January 8, 2004, the veteran's erectile dysfunction 
has been manifested by a complete loss of erectile power.

2.	At no time since January 8, 2004, have the veteran's 
residuals of prostate cancer been manifested by a need to 
wear absorbent materials which must be changed two to four 
times per day; or by a daytime voiding interval of less than 
one hour, or awakening to void five or more times per night; 
or by urinary retention requiring intermittent or continuous 
catheterization.


CONCLUSIONS OF LAW

1.	From January 8, 2004, the criteria for a 20 percent rating 
for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 
4.115b, Diagnostic Code 7522 (2007).

2.	From January 8, 2004, the criteria for a rating higher 
than 20 percent for residuals of prostate cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 
38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 
4.115b, Diagnostic Code 7527.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a February 2004 
letter, in attachments to November 2004 correspondence, as 
well as a February 2006 statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The statement of the case informed 
the veteran of the specific rating criteria which would 
provide a basis for an increased rating.  VA has fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  The claims on appeal  were subsequently 
readjudicated in an March 2006 supplemental statement of the 
case.  An addendum to the supplemental statement of the case 
provided adequate notice of how effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  Fenderson, 12 Vet. App. 
at 125-26.

A.	Erectile Dysfunction

The RO has evaluated service-connected erectile dysfunction 
by analogy to 38 C.F.R. § 4.115(b), Diagnostic Code 7522, for 
deformity of the penis with loss of erectile power.  A 20 
percent evaluation is the only assignable evaluation under 
this diagnostic code.  A note to the evaluation criteria 
states that consideration should also be given to the 
potential availability of special monthly compensation under 
38 C.F.R. § 3.350. 

In reviewing the competent medical evidence, the criteria for 
assignment of an    initial 20 percent rating for service-
connected erectile dysfunction have been met.  During a 
November 2004 VA genitourinary examination the veteran 
reported a history of an absence of erectile function, which 
has not been alleviated despite the use of prescription 
medication.  On examination in February 2006, he provided a 
similar account of his relevant symptoms.  The 2006 VA 
examiner's diagnosis was adenocarcinoma of the prostate, 
status-post retropubic radical prostatectomy, with residuals 
that included complete loss of erectile function.  

Based on these consistent findings obtained from the above VA 
examinations that demonstrate complete loss of erectile 
power, the applicable requirements for the benefit sought 
have been met under 38 C.F.R. § 4.115(b), Diagnostic Code 
7522 demonstrating entitlement to a 20 percent rating.  

Entitlement to special monthly compensation has already been 
awarded under the provisions of 38 C.F.R. § 3.350(a) taking 
into consideration the present manifestations of  service-
connected disability, and hence that issue does not 
constitute a currently pending claim in this matter.  

Accordingly, based on the current record, the requirements 
for a 20 percent initial rating for erectile dysfunction are 
met, from January 8, 2004.  38 C.F.R. § 4.3.

B.	Residuals of Prostate Cancer

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, and post-operative 
residuals, are to be evaluated on the basis of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.   

Voiding dysfunction, in turn, is evaluated under the rating 
criteria for urine leakage, urinary frequency, or obstructed 
voiding based on the nature of the disability in question.  
38 C.F.R. § 4.115a.    

With regard to continual urine leakage, including urinary 
incontinence or stress incontinence, a 20 percent rating is 
assigned when there is the requirement of the wearing of 
absorbent materials which must be changed less than two times 
per day.   A 40 percent rating is assigned when absorbent 
materials must be worn and changed two to four times per day.

Pertinent to urinary frequency, a 20 percent rating is 
warranted for a daytime voiding interval of between one and 
two hours, or; awakening to void three to four times per 
night.  Where there is a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night, a maximum 40 percent rating is warranted.    

When there are symptoms manifested by obstructed voiding, a 
maximum 30 percent rating is permitted due to urinary 
retention requiring intermittent or continuous 
catheterization.  

A February 2006 rating decision granted a 20 percent rating 
based on evidence with regard to urinary frequency as 
established on a compensation and pension examination.    

The medical evidence on file includes a November 2004 VA 
examination of the genitourinary system, indicating that the 
veteran underwent a radical prostatectomy in October 2001 and 
shortly afterwards was considered to have been free of all 
malignancy.  No further treatment was recommended.  He stated 
that three months following surgery the Foley catheter was 
removed.  He initially had some urinary incontinence but this 
condition improved after three to four months.  The veteran 
indicated that in November 2004 he was not using any 
absorbable pads.  He did not have any urinary incontinence 
with coughing, sneezing, or any other strain.  He indicated 
that on average he awoke to void two to three times at night, 
and during the daytime voided an average of every two hours.  
The appellant stated that he had no dysuria, urinary 
infection, hematuria, or history of renal calculi.  On 
objective examination there were no pertinent laboratory 
abnormalities.  The examiner diagnosed adenocarcinoma of the 
prostate, Gleason 6, status-post radical prostatectomy with 
residual impotence, no clinical evidence of recurrence or 
metastasis.

On re-examination in February 2006, the veteran reported 
voiding three times per night, and a daytime voiding interval 
of one to two hours.  He further described frequent urgency, 
frequent difficulty starting a stream, and occasional 
dysuria.  There was no report of hematuria, urine retention, 
or renal colic.  He described having had some urinary leakage 
consisting of stress incontinence, without the requirement 
that he wear absorbent material.  There was no history of 
recurrent urinary tract infection, obstructed voiding, 
urinary tract stones, renal dysfunction, or cardiovascular 
symptoms.  Following a physical examination, the VA physician 
described the residuals of removal of a genitourinary 
neoplasm as incontinence, erectile dysfunction and frequency 
of urination.  The bladder and urethra were both normal.  A 
PSA test was normal.  In providing an overall assessment of 
the appellant's condition, the examiner indicated that 
urinary incontinence and frequency of urination had a mild to 
moderate effect upon occupational activities and other 
routine daily activities.  

Upon review of the record, the currently assigned 20 percent 
rating is shown to best characterize the overall severity of 
the service-connected disability under evaluation since 
January 8, 2004.  The veteran does not manifest any of the 
particular attributes under which a higher rating is 
assignable for voiding dysfunction, as the basis to evaluate 
the post-operative residuals of prostate cancer.  See 38 
C.F.R. § 4.115a.  He has not needed to use absorbent 
materials for urinary incontinence.  As the February 2006 VA 
examination indicated, the veteran had a routine daytime 
voiding interval of between one and two hours, and on average 
awakened to void three to four times per night.  These 
findings are consistent with the current 20 percent rating.  
Also, to the extent his symptoms are manifested by obstructed 
voiding, he does not experience urinary retention requiring 
catheterization.  As a result, the evidence preponderates 
against a higher rating based upon the process through which 
voiding dysfunction is evaluated under the rating criteria.  

Since the prostatectomy took place in October 2001 with no 
remaining need for treatment (e.g., chemotherapy, radiation, 
etc.) the application of 38 C.F.R. § 4.115b, Diagnostic Code 
7528 for malignant neoplasms of the genitourinary system is 
not warranted.  The provisions of Diagnostic Code 7527 are 
clearly applicable in this instance considering that the 
initial claim for benefits for service connection for 
residuals of prostate cancer was filed in January 2004, 
several years after the surgery.  It also warrants mention 
that there is no clinical evidence of renal dysfunction 
associated with residuals of prostate cancer following the 
prostatectomy procedure in 2001. 

In summary, a 20 percent rating is the most objectively 
substantiated evaluation since the date service connection 
was granted.  Accordingly, the claim of entitlement to an 
increased initial rating for residuals of prostate cancer 
must be denied.  As the preponderance of the evidence weighs 
against the veteran's claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 20 percent rating for erectile dysfunction 
from January 8, 2004, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a rating higher than 20 percent for residuals 
of prostate cancer at any time since January 8, 2004, is 
denied.


REMAND

In a September 2006 rating decision, the RO granted 
entitlement to service connection for post traumatic stress 
disorder, and assigned an 30 percent disability evaluation, 
effective from September 1, 2005.  In correspondence received 
at the RO in August 2007 he filed a notice of disagreement 
with the initial assigned rating for PTSD.  Therefore, the 
Board must remand this matter for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a statement of the case 
addressing the issue of entitlement to an 
increased initial rating for PTSD.  If, 
and only if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


